Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 27, 2017, is being examined under the first inventor to file provisions of the AIA .
 
Background
A PTOL-413FP including result of search and consideration by the Examiner was mailed on 1/13/2020. In response, the Applicant mailed a requested for an interview on 1/30/2020. The date of interview was set for 2/20/2020. The Applicant later called to request postponement of interview on 3/4/2020 and submitted proposed amendments (2/29/2020). Summary of the interview conducted on 03/04/2020 was mailed on 03/09/2020.  A first office action on merit was mailed on 3/13/2020. A Final office action in response to Applicants further amendments to claims and arguments dated 6/12/2020 was mailed on dated 07/10/2020. A request for continued examination under 37 CFR 1.114 was filed in this application after final rejection.  Applicant's submission filed on 10/12/2020 was entered and a Non-Final office action was mailed on 1/26/2021. Claims 1, 6, 9-14, 16-17 and 20-22 were examined. The Applicant then submitted an amendment on 5/25/2021. Claims 1, 6, 9-14, 16-17 and 20-22 were examined in a Final office action dated 6/23/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In these claims the separation surface is not clearly defined. According to the specification the separation surface may be formed by dielectric as in Fig 11 or by the substrate itself as in Fig 9. In other situation when plasma exists on both sides of antenna, the antenna is sand witched between separation surfaces. 
In claim 26 which depends upon claim 23, the limitation of “second separation surface” is unclear.  
In claim 27 which depends upon claim 23 the limitation “extensive antenna and the treatment path section are vertically aligned” appears unclear. The embodiment of Fig 9 on which claim 23 depends does not show vertically aligned.
Claim 34 which depends upon claim 23 and recites “a modular layout”. The limitation is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over VITO (EP 1020892) (from IDS) in view of Philippe Guittienne (WO 2010/092433) (from IDS). 
	Regarding claim 23 and others not specially mentioned, VITO discloses deposition of a web using inductively coupled plasma. VITO discloses a device for continuously treating a web substrate in a plasma enhanced process, the device comprising: 
	at least one treatment station comprising a process chamber for plasma processing (Fig 2), a transporting system configured to continuously transport the web substrate through the at 
 	VITO do not disclose excitation of the extensive antenna to at least one of its resonant frequencies, wherein the at least one extensive antenna comprises a plurality of interconnected elementary resonant meshes, each of the resonant meshes comprising at least two conductive legs and at least two capacitors.
Philippe Guittienne discloses antenna to comprise a plurality of interconnected elementary resonant meshes, each of the resonant meshes comprising at plurality of conductive legs and capacitors (See at least Fig 4-6). Philippe Guittienne antenna would be excited at resonant frequency for maximum power.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used Philippe Guittienne antenna in order to make it possible to have a flexible arrangement to process large area web.  
In claims 24 and 25 the distance between the substrate and antenna or the antenna and the separation surface would be a few millimeter since a large gap would allow plasma to go behind the substrate. It is well known the gap greater than plasma sheath will allow plasma to leak. 
Regarding claim 26 second separation surface is not recognized in Fig 9.
Regarding claim 27 having vertical alignment would be a rearrangement of parts.
Regarding claim 28 Fig 2 does not explicitly disclose feed passage opening but such opening would be obvious for a continuous process.
Regarding claim 29 and 30 process gas and pumping for plasma is disclosed in Fig 2.
. 

Claims 28, 31-33, 35-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over VITO (EP 1020892) (from IDS) in view of Philippe Guittienne (WO 2010/092433) (from IDS) as applied to claim 23 and further in view of Kashiwaya et al (US 5595792). 
VITO in view of Philippe Guittienne do not explicitly disclose the limitations of these claims.
	For example regarding claim 28 Kashiwaya et al disclose feed passages through walls 29.
	Regarding claims 31-33 and 35, plurality of plasma treatment units or antenna (Fig 1-61) are disclosed.
	Regarding claims 36, 40 and 41 according to the embodiment of Fig 10, Kashiwaya et al disclose plasma sand witched between the first and second treatment path sections.
In claims 37 and 38 like in claims 24 and 25 the distance between the substrate and antenna or the antenna and the separation surface would be a few millimeter since a large gap would allow plasma to go behind the substrate. It is well known the gap greater than plasma sheath will allow plasma to leak. 
Regarding claim 39 which depends upon claim 36 the distance between the first and second treatment path sections or the thickness of the plasma would be an optimizable parameter. There is nothing in the specification to point to its critical importance to the invention.


Response to Amendment and arguments
	Applicant’s arguments regarding previous rejection are now moot in view of the present office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716